Opinion issued October 1, 2020




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas
                           ————————————
                             NO. 01-20-00279-CR
                           ———————————
                     SATURNINO LAGUNAS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1549483


                         MEMORANDUM OPINION

      After appellant, Saturnino Lagunas, without an agreed punishment

recommendation from the State, pleaded guilty to the felony offense of aggravated

sexual assault of a child under the age of fourteen, the trial court assessed his
punishment at confinement for forty years.1 Appellant filed a motion for new trial,

which the trial court denied. Appellant then filed a timely notice of appeal of the

trial court’s denial of his motion for new trial.

      We dismiss the appeal for lack of jurisdiction.

      The trial court’s certification of appellant’s right to appeal reflects that

appellant has “waived the right of appeal.” This certification is supported by the

appellate record.

      As a part of his plea agreement with the State, appellant signed a “Waiver of

Constitutional Rights, Agreement to Stipulate, and Judicial Confession,” which

states that the “State agree[d] to waive its right to a jury trial and mandatory prison

sentence on finding of guilt, in exchange for [appellant’s] agreement to waive his

right to appeal.” See, e.g., Flores v. State, Nos. 01-20-00243-CR to 01-20-00246-

CR, 2020 WL 2988564, at *1–2 (Tex. App.—Houston [1st Dist.] June 4, 2020, no

pet.) (mem. op., not designated for publication) (explaining that “[b]y agreeing to

waive its right to a jury trial, or by providing the required consent for [the defendant]

to waive his right to a jury trial, the State gave consideration for [the defendant’s]

waiver of his right to appeal”). And the trial court issued written admonishments,

initialed and signed by appellant, including an admonishment stating that the trial

court “must give its permission to [appellant] before [appellant] may prosecute an


1     See TEX. PENAL CODE ANN. § 22.021.
                                           2
appeal on any matter in th[e] case except for those matters raised by [appellant] by

written motion filed prior to trial.”

      The Texas Rules of Appellate Procedure clearly set out the right to appeal for

criminal defendants. Texas Rule of Appellate Procedure 25.2(a) states that in a case

where a defendant voluntarily pleaded guilty, the defendant may only appeal “those

matters that were raised by written motion filed and ruled on before trial,” or “after

getting the trial court’s permission to appeal.” TEX. R. APP. P. 25.2(a)(2)(A)-(B).

      Here, appellant attempts to appeal from the trial court’s denial of his motion

for new trial. “The simple fact is that the denial of a motion for new trial, regardless

of the ground or grounds raised in the motion, is not appealable in a plea -bargained

case without the trial court’s permission.” Estrada v. State, 149 S.W.3d 280, 285

(Tex. App.—Houston [1st Dist.] 2004, pet. ref’d). The record here is clear that

appellant voluntarily waived his statutorily created right of appeal in exchange for

the State waiving its right to a jury trial. The record is further clear that the trial

court did not grant appellant permission to appeal. Absent permission to appeal, an

appellate court lacks jurisdiction to consider an appeal of a post-trial motion, such

as appellant’s appeal of the trial court’s denial of his motion for new trial. Id.

      Accordingly, we have no jurisdiction to consider appellant’s appeal and

dismiss the appeal for lack of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss

any other pending motions as moot.

                                           3
                                PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4